Citation Nr: 1019115	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure in Korea.

2.  Entitlement to service connection for a genitourinary 
disability, claimed as kidney and urinary problems, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral ulnar 
nerve damage, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for vision loss, to 
include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

6.  Entitlement to service connection for anemia, to include 
as secondary to diabetes mellitus.

7.  Entitlement to service connection for bilateral lower 
extremity pain, claimed as foot and leg pain (diabetic) and 
diabetic nerve damage, to include peripheral neuropathy as 
secondary to diabetes mellitus.

8.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to the Veteran's service-
connected left knee disability.

9.  Entitlement to service connection for arthritis of the 
right foot and right ankle, to include as secondary to the 
Veteran's service-connected left knee disability.  

10.  Entitlement to a rating in excess of 20 percent for 
postoperative Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1992, May 2001, April 2003 and July 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which collectively denied entitlement to the benefits 
currently sought on appeal.
Upon the Board's current review, it is determined that the 
Veteran had previously perfected a number of additional 
issues for consideration by the Board in addition to those 
most recently certified by the RO/AMC.  In particular, an 
April 1998 Board decision and remand addressed claims of 
service connection for a right knee disorder, and for an 
increased rating for the Veteran's left knee condition.  Of 
note, the April 1998 decision contains a typographical error 
in the issue statements on the cover page of that document.  
The issue of service connection for the right knee disorder 
is merely duplicated; yet, from the text of the remainder of 
the document it is readily apparent that the remanded issue 
is the claim for an increased rating for the Veteran's 
service-connected Osgood-Schlatter's disease of the left 
knee.  It appears that this issue has not been returned to 
the Board for adjudication previously, and so must be 
addressed at this time.  

In order to remedy any potential oversight, the Board 
contacted the Veteran's accredited service representative to 
determine if the Veteran continued to desire a hearing on the 
previously perfected but as of yet, not finally decided 
issues.  Following discussion with the Veteran, his 
accredited service representative has now submitted a written 
request for a videoconference hearing before the Board on all 
perfected issues.  Motion to remand for videoconference 
hearing, May 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As of May 14, 2010, the Veteran, through his representative, 
has submitted a written request for a videoconference hearing 
on all perfected issues as listed on the cover page of this 
document.  Where a Veteran expresses a desire to appear in 
person before the Board, he has the right to do so.  
38 C.F.R. § 20.700 (2009).  Therefore, as this Veteran has 
requested a hearing before the Board, and one has not yet 
been conducted, the RO must schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a 
Veterans Law Judge (VLJ) pursuant to 
his May 2010 request.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  If the 
Veteran should determine that he no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned 
to the Board in accordance with 
appropriate procedures.  No action is 
required of the Veteran, or his 
representative, until further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

